                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00050-GNS-RSE


FADI FAKHRI as administrator of the estate of
Raad Fakhri Salman; and
QADERYIA FADAAM                                                                           PLAINTIFFS

v.

LOUISVILLE-JEFFERSON COUNTY
METROPOLITAN GOVERNMENT;
LOUISVILLE METRO POLICE DEPARTMENT; and
BRANDON HOGAN                                                                          DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Brandon Hogan’s Motion for Summary

Judgment (DN 16) and Plaintiffs’ Objection to the Magistrate Judge’s Discovery Ruling (DN 28).

The motion and objection are now ripe for adjudication. For the reasons that follow, the motion

is GRANTED and the objection is OVERRULED.

                                      I.      BACKGROUND

        This action arises out of the July 5, 2018, fatal shooting of decedent Raad Fakhri Salman

(“Salman”) by Defendant Brandon Hogan (“Hogan”), an officer with the Louisville Metro Police

Department, while Hogan was responding to a dispatch report that Salman was threatening his

wife, Plaintiff Qaderyia Fadaam (“Fadaam”), with a knife. (Compl. ¶¶ 13, 17, 25, 27, 38, DN 1).1

Plaintiffs brought this action against Hogan2 asserting: (1) a claim under 42 U.S.C. § 1983 for

excessive force; (2) a state law claim for “battery causing wrongful death and loss of


1
  Hogan states that, for the purpose of this motion, he does not dispute most of the facts as alleged
in the Complaint. (Def.’s Mem. Supp. Mot. Summ. J. 1 n.1, DN 16-1).
2
  Plaintiffs also asserted causes of action against the other defendants in this case that have all since
been dismissed with prejudice. (Compl. ¶¶ 59-99, 114-117; Mem. Op. & Order 11, DN 9).
                                                   1
consortium[;]” (3) a state law negligence claim; and (4) a state law claim for “intentional or

negligent infliction of emotional distress[.]” (Compl. ¶¶ 46-58, 100-113). All of these claims are

asserted against Hogan in his individual capacity. (Compl. ¶¶ 46-58, 100-113). Hogan has since

moved for summary judgment on all of Plaintiffs’ claims against him. (Def.’s Mot. Summ. J. 1,

DN 16). Plaintiffs have also objected to a discovery ruling from the Magistrate Judge. (Pls.’ Obj.

1-3, DN 28).

                                      II.   JURISDICTION

       The Court has federal question jurisdiction over Plaintiffs’ Section 1983 claims, and

supplemental jurisdiction is afforded over Plaintiffs’ state law claims. See 28 U.S.C. §§ 1331,

1367(a).

                               III.     STANDARD OF REVIEW

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating the

basis for the motion and identifying the evidence demonstrating an absence of a genuine dispute

of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

satisfies its burden, the nonmoving party must then produce specific evidence proving the

existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986).

       While the Court must view the evidence in the light most favorable for the nonmoving

party, the nonmoving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the nonmoving party must present facts proving that a



                                                 2
genuine factual dispute exists by “citing to particular parts of the materials in the record” or by

“showing that the materials cited do not establish the absence . . . of a genuine dispute . . . .” Fed.

R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [nonmoving

party’s] position will be insufficient” to overcome summary judgment. Anderson, 477 U.S. at 252.

                                       IV.     DISCUSSION

       Generally, when both federal and state law claims are before a federal court, a federal court

is to apply federal law to the plaintiff’s federal law claims and state substantive law to the

plaintiff’s state law claims. Super Sulky, Inc. v. U.S. Trotting Ass’n, 174 F.3d 733, 737, 741 (6th

Cir. 1999) (citations omitted).

       A.      Section 1983 Excessive Force Claim

       Plaintiffs first assert a Section 1983 claim for excessive force and identify the Fourth and

Fourteenth Amendments as the constitutional amendments underlying their claim.3 (Compl. 10).

The U.S. Supreme Court has made clear, however, that “all claims that law enforcement officers

have used excessive force—deadly or not—in the course of an arrest, investigatory stop, or other

‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’

standard, rather than under a ‘substantive due process’ approach.” Graham v. Connor, 490 U.S.

386, 395 (1989). In other words, Plaintiffs’ excessive force claim, which arises from the seizure

of Salman, should be analyzed under the rubric of the Fourth Amendment and not the Fourteenth

Amendment’s Due Process Clause.

       Plaintiffs do not refute this conclusion, but rather assert for the first time in this litigation

that their Section 1983 claim includes an allegation of the violation of the Fourteenth



3
 Plaintiffs have conceded that their fleeting reference to the Eighth Amendment in their Complaint
does not present a viable cause of action for violation of that amendment. (Pls.’ Resp. Def.’s Mot.
Summ. J. 4, DN 18-1).
                                                  3
Amendment’s Equal Protection Clause. (Pls.’ Resp. Def.’s Mot. Summ. J. 4-5). Specifically,

Plaintiffs assert that Hogan violated the Equal Protection Clause by discriminating against Salman

because of Salman’s race—the allegation appears to be that Hogan is quicker to shoot non-white

individuals versus white individuals. (Pls.’ Resp. Def.’s Mot. Summ. J. 4-5). The problem with

Plaintiffs’ argument here is that this is the first time in the entirety of this litigation that Plaintiffs

have specifically asserted an Equal Protection claim. As Hogan notes, there is absolutely nothing

in Plaintiffs’ Complaint or in any subsequent filings that would put Hogan on notice of having to

defend against an Equal Protection claim. (Def.’s Reply Mot. Summ. J. 5-6, DN 24); see Tucker

v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 787-89 (6th Cir. 2005) (affirming

the district court’s refusal to consider a new claim asserted for the first time in a response to a

motion for summary judgment because plaintiff “advanced [a] new claim[] ‘that w[as] never

pled[]’” and because “there was ‘nothing in [plaintiff’s] Complaint to put Defendants on notice’

of [plaintiff’s] . . . claim.”); see also Edwards v. Niles Sales & Serv., Inc., 439 F. Supp. 2d 1202,

1224-25 (S.D. Fla. 2006), overruled on other grounds by Lewis v. City of Union City, 918 F.3d

1213, 1217-18 (11th Cir. 2019) (holding that plaintiff was precluded from asserting new additional

grounds for a claim in a response to a motion for summary judgment when those grounds were not

contained within the complaint). Because Plaintiffs never pleaded claims under the Fourteenth

Amendment, their Section 1983 excessive force claim will be analyzed under the rubric of the

Fourth Amendment rather than the Fourteenth Amendment.

        Hogan contends that he is protected by qualified immunity from this claim. (Def.’s Mem.

Supp. Mot. Summ. J. 4-8). Although Section 1983 “provides ‘a vehicle for a plaintiff to obtain

damages for violations of the Constitution or a federal statute[,]’ . . . the law provides government

officials with qualified immunity from § 1983 claims.” Casey v. Rouse, No. 7:17-145-KKC-EBA,



                                                    4
2020 WL 1236306, at *2 (E.D. Ky. Mar. 13, 2020) (quoting Boler v. Earley, 865 F.3d 391, 401

(6th Cir. 2017)).      “[G]overnment officials performing discretionary functions generally are

shielded from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (citations omitted). “Defendants bear the initial

burden of coming forward with facts to suggest that they were acting within the scope of their

discretionary authority during the incident in question.” Rich v. City of Mayfield Heights, 955 F.2d

1092, 1095 (6th Cir. 1992) (citation omitted). “However, a plaintiff has the burden of proving that

the defendant is not entitled to qualified immunity and must show that the right at issue is clearly

established.” Casey, 2020 WL 1236306, at *2 (citing Everson v. Leis, 556 F.3d 484, 494 (6th Cir.

2009)).

          As the Sixth Circuit has explained:

          [T]he plaintiff must effectively pass two hurdles when facing a defendant on
          summary judgment who claims qualified immunity. First, the allegations must
          state a claim of violation of clearly established law. Second, the plaintiff must
          present evidence sufficient to create a genuine issue as to whether the defendant in
          fact committed those acts.

Russo v. City of Cincinnati, 953 F.2d 1036, 1043 (6th Cir. 1992) (internal quotation marks omitted)

(citations omitted). “Claims of excessive force are analyzed under an objective-reasonableness

standard, which depends on the facts and circumstance of each case viewed from the perspective

of a reasonable officer on the scene.” Miller v. Sanilac Cty., 606 F.3d 240, 251 (6th Cir. 2010)

(citation omitted). “[T]he use of deadly force is only constitutionally reasonable if ‘the officer has

probable cause to believe that the suspect poses a threat of serious physical harm, either to the

officer or to others.’” Sample v. Bailey, 409 F.3d 689, 696-97 (6th Cir. 2005) (quoting Tennessee

v. Garner, 471 U.S. 1, 11 (1985)). The Sixth Circuit “ha[s] upheld the use of deadly force by a



                                                   5
police officer when the factual situation revealed a perceived serious threat of physical harm to the

officer or others in the area from the perspective of a reasonable officer.” Id. at 697 (citing Boyd

v. Baeppler, 215 F.3d 594, 604 (6th Cir. 2000); Rhodes v. McDannel, 945 F.2d 117, 120 (6th Cir.

1991)).

          Naturally, the parties dispute the reasonableness of Hogan’s use of deadly force against

Salman and the clarity of the law in defining such reasonableness. (Def.’s Mem. Supp. Mot.

Summ. J. 4-8; Pls.’ Resp. Def.’s Mot. Summ. J. 5-12). The record contains the statements of five

individuals: (1) witness and Salman and Fadaam’s apartment complex property manager Jennifer

Johnson (“Johnson”); (2) witness Jason Hart (“Hart”); (3) witness Henrietta Kelly (“Kelly”); (4)

Fadaam; and (5) Hogan. (Def.’s Mot. Summ. J. Ex. 2, at 3, 10-11, DN 16-3 [hereinafter Johnson

Interview]; Conventional Filing Ex. 2, DN 20 [hereinafter Hart Interview]; Conventional Filing

Ex. 1, DN 20 [hereinafter Kelly Interview]; Convention Filing Ex. 4, DN 20 [hereinafter Fadaam

Interview]; Conventional Filing Ex. 3, DN 20 [hereinafter Hogan Interview]). All statements were

taken by the Louisville Metro Police Department’s Public Integrity Unit on July 5, 2018, the day

of the incident,4 except for Hogan’s, which was taken on July 9.5 (Johnson Interview 1; Kelly



4
  Although the record states that Fadaam’s interview was taken on “January” 5, 2018 this is
obviously a mistake as the incident took place on July 5, 2018. (Fadaam Interview 0:08-0:10;
Def.’s Mot. Summ. J. Ex. 6, at 1, DN 16-6).
5
  Hogan filed in the record and relied upon statements from Johnson, Hart, and Fadaam in support
of his motion for summary judgment, while Plaintiffs’ filed into the record and relied upon
statements from Hart, Kelly, Fadaam, and Hogan. (Def.’s Mem. Supp. Mot. Summ. J. 2, 13; Def.’s
Mot. Summ. J. Ex. 2, DN 16-3; Def.’s Mot. Summ. J. Ex 3, DN 16-4; Def.’s Mot. Summ. J. Ex 6,
DN 16-7; Pls.’ Resp Def.’s Mot. Summ. J. 2-3, 7-9; Pls.’ Resp. Def.’s Mot. Summ. J. Ex. 1, DNs
18-2 & 20). All of the witnesses’ statements are sworn to, except for Hogan’s, there being no
indication that Hogan ever swore to the statement he gave during his interview. (Johnson Interview
3; Hart Interview 2:08-2:51; Kelly Interview 3:02-3:43; Fadaam Interview 5:40-8:03). Sixth
Circuit precedent dictates that statements taken in interviews with police cannot be relied upon by
the Court at the summary judgment stage unless those statements are sworn to. See, e.g., Purdy v.
Newland, 39 F.3d 1182, 1994 WL 601341, at *1 n.1 (6th Cir. 1994) (“It is true that plaintiff
attached to its brief in opposition to defendants’ summary judgment motion a transcript of a private
                                                 6
Interview 0:01-0:35; Hart Interview 0:01-0:30; Hogan Interview 0:01-0:59; Fadaam Interview

0:01-0:58).

       Salman suffered from paranoia, specifically, the feeling that everyone was after him, would

hurt him, or would steal from him. (Fadaam Interview 8:54-9:01, 9:28-9:42). On the morning of

July 5, 2018, Salman and Fadaam were in their apartment when Salman told Fadaam that he was

going to call the police so they could take him to jail. (Compl. ¶ 17; Fadaam Interview 13:02-

13:11). Salman told Fadaam to call 911 and tell the responder that if the police did not come in

20 minutes Salman would kill Fadaam. (Fadaam Interview 14:11-14:27). Salman then told

Fadaam that, if the police did not come in 15 to 20 minutes, he was going to kill her, to which

Fadaam responded that she did not deserve to die. (Fadaam Interview 15:35-15:43). Salman

threatened Fadaam with a kitchen knife. (Fadaam Interview 16:28-16:36; 20:16-21:42; Johnson



investigator’s unsworn ‘interviews’ of four witnesses to the incident in the parking lot. . . . Fed.
R. Civ. P. 56(e) requires statements such as these ‘interviews’ to be sworn in order to be considered
by the court.”); Cabaniss ex rel. Estate of Cabaniss v. City of Riverside, 497 F. Supp. 2d 862, 876
(S.D. Ohio 2006) (“[T]he transcript of the [police] interview of [a witness] is inadmissible hearsay.
Moreover, the transcript of the interview of Fugate cannot be considered the functional equivalent
of an affidavit or deposition, since there is no indication that he has been sworn before being
interviewed.”); Jones v. Graley, No. 2:05-cv-773, 2007 WL 9728902, at *1 (S.D. Ohio June 25,
2007) (“[Witness’s] . . . sworn statement that was made to the Reynoldsburg Division of Police is
admissible and can be considered by the Court.”). This authority, therefore, dictates that Johnson,
Kelly, Hart, and Fadaam’s sworn statements to police can be considered at this time. As for
Hogan’s unsworn statements to police, not only have Plaintiffs not objected to the Court’s
consideration of Hogan’s statements at this stage, but Plaintiffs themselves submitted and relied
upon Hogan’s statements in purported support of their position. See Greenleaf’s Lessee v. Birth,
30 U.S. 132, 135 (1831) (“In the ordinary course of things the party offering evidence is understood
to wave any objection to its competency as proof. It is not competent for a party to insist upon the
effect of one part of the papers constituting his own evidence, without giving the other party the
benefit of the other facts contained in the same paper.”); Brown v. White’s Ferry, Inc., 280 F.R.D.
238, 243 (D. Md. 2012) (“[A] party waives any objection to the admissibility of evidence on
summary judgment by offering that evidence in support of its own motion.” (citing Capobianco
v. City of N.Y., 422 F.3d 47, 55 (2d Cir. 2005); Motor Club of Am. Co. v. Hanifi, 145 F.3d 170,
175 (4th Cir. 1998)). Plaintiffs submission of and reliance upon Hogan’s statements to support
their position indicates that such statements, in their entirety, may be considered on Hogan’s
motion for summary judgment.
                                                 7
Interview 17-18; Hart Interview 26:58-27:45; Kelly Interview 12:07-12:27; Hogan Interview 9:47-

9:50, 10:30-10:34, 21:08-21:29).

       Fadaam ran out the door of the apartment and fell; Salman caught up to her and grabbed

her by the hair. (Fadaam Interview 18:58-19:04). Fadaam was screaming for help as Salman

dragged her by the hair with the knife in his hand. (Fadaam Interview 19:04-19:10; Kelly

Interview 4:55-5:06, 6:02-6:08; Hart Interview 3:30-4:05, 8:28-8:46). Two witnesses—Hart and

Kelly—heard Fadaam’s screams and decided to intervene. (Hart Interview 3:30-4:05; Kelly

Interview 4:40-4:55). Hart tried to calm Salman down and was weighing whether he should hit

Salman or tackle him because “you could see it in [Salman’s] eyes” and gestures that Salman was

going to stab Fadaam. (Hart Interview (Hart Interview 4:05-4:29; 5:03-5:16). At one point,

Salman prevented Hart from helping Fadaam by threatening Hart with the knife. (Hart Interview

24:00-24:19).

       Kelly went to the apartment complex office and told the property manager, Johnson, that

Salman was attacking Fadaam. (Kelly Interview 5:15-5:45; Johnson Interview 4). Johnson ran

out and saw that Salman had his hand wrapped in Fadaam’s hair, holding a knife to Fadaam’s

throat with his foot on her knee, stomping on her kneecap, which Hart could tell was hurting

Fadaam. (Johnson Interview 4, 14-15; Kelly Interview 7:06-7:20; Hart Interview 6:45-7:16). Hart

noted that Fadaam was scared and “freaked out[.]” (Hart Interview 7:38-7:44). Salman threatened

to use the knife on Fadaam and Hart believed Salman was going to use the knife on Fadaam. (Hart

Interview 9:39-10:20). Salman also pointed the knife at Hart a couple of times. (Hart Interview

12:29-12:40). Every time Fadaam would move Salman would swing the knife at her. (Johnson

Interview 19). Kelly and the property manager both called 911. (Kelly Interview 6:34-7:06).

Fadaam screamed and reached out for Hart and Kelly, and Kelly begged Salman to let Fadaam go.



                                              8
(Kelly Interview 6:08-6:32). Fadaam kept reaching out to Kelly but Salman was holding Fadaam

back and holding Kelly at bay with the knife. (Kelly Interview 11:42-12:06).

       Throughout this incident, Salman himself called 911 and spoke with a dispatcher. Upon

realizing that Salman was primarily speaking Arabic, translators were brought in on the call to

ascertain what Salman was saying. (Compl. ¶¶ 17-24). The dispatcher’s report reflects that

Salman was threatening to kill and torture Fadaam if the police did not come in 20 minutes.

(Compl. ¶ 25). The report also notes Johnson’s call to 911 telling the dispatcher that Salman was

threatening Fadaam with a knife. (Compl. ¶ 27).

       Meanwhile, Hogan heard over the police radio that a man was holding his wife at

knifepoint.   (Hogan Interview 7:06-7:30).     Hogan retrieved his rifle and loaded it before

proceeding to the location of the incident. (Hogan Interview 7:34-7:40). As he approached the

location, Hogan received an update that if police did not show up in 20 minutes, the man would

kill his wife. (Hogan Interview 8:23-8:31).

       As Hogan arrived at the location, the witnesses flagged him down. (Hogan Interview 9:00-

9:12). Hogan parked his vehicle, exited it, and grabbed his rifle. (Hogan Interview 9:30-9:40).

Although Hogan arrived in an undercover car and did not identify himself to Salman, Hart stated

that Hogan was “clearly identifiable” as a police officer. (Hart Interview 14:18-14:22, 30:23-

31:28; Hogan Interview 25:52-26:02). Hogan was wearing his “standard everyday SWAT

uniform” including boots, green pants, a black t-shirt with a Louisville Metro SWAT crest on the

front and “Louisville Metro” on the back, and a SWAT vest containing ammunition, handcuffs, a

medical pouch, a light, and a big white/green “POLICE” patch on both the front and back of the

vest. (Hogan Interview 2:16-2:56, 19:30-19:59).




                                               9
       Fadaam was sitting on the ground but her face was hidden from Hogan’s view. (Hogan

Interview 10:22-10:30). Although Hogan did not see Salman physically restraining Fadaam,

Salman was standing “over the top” of Fadaam, holding the knife and making gestures with it.

(Hogan Interview 9:47-9:50, 10:30-10:34, 21:08-21:29, 24:02-24:20; Hart Interview 14:53-15:16).

Kelly stated that Salman had the knife in his hand and “was ready to do [Fadaam] harm” when

Hart arrived on the scene. (Hart Interview 14:53-15:16; Kelly Interview 14:22-14:45, 15:32-

15:35). Hart indicated that Salman was still holding Fadaam by her hair and standing on her

kneecaps at this point. (Hart Interview 32:24-33:15).

       Fadaam stated that when Hogan arrived at the scene, Salman had let go of her hair because

he had the knife in one hand and a cell phone in the other and that Salman was not stomping on

her knees. (Fadaam Interview 27:20-27:30, 28:28-28:32). Fadaam also stated that although

Salman threatened her with the knife in the apartment, he did not threaten her with the knife

outside, although she acknowledged that Salman was standing in close proximity to her. (Fadaam

Interview 29:08-29:17, 36:30-38:08). Hogan noted that Salman did not verbalize any threats to

either him or Fadaam and that Fadaam did not say anything but was distressed and appeared to be

sobbing. (Hogan Interview 21:42-23:20).

       Hogan had been notified that Salman could not speak English. (Hogan Interview 22:02-

22:10).6 Hogan told Salman to drop the knife multiple times to which Salman did not comply.

(Hogan Interview 10:08-10:21). Initially, Salman turned around and shook his butt at Hogan “in

a taunting manner” and then turned back around and stuck his tongue out at Hogan. (Hogan

Interview 10:34-10:47). Hogan then advanced within ten to fifteen yards of Salman, and again




6
  According to Johnson, Salman “[spoke] enough English to tell you basic stuff.” (Johnson
Interview 11).
                                               10
told Salman to drop the knife. (Hogan Interview 10:47-11:00). Hogan did not point his rifle at

Salman until he gave Salman a third warning to put the knife down. (Hart Interview 31:30-31:57).

Hart confirmed that Hogan told Salman to put the knife down and “the more [Hogan] said

that . . . it seemed like [Salman] got more aggressive.” (Jason Hart Interview 6:00-6:10). Salman

raised the knife and after Hogan told him again to drop the knife, Salman made slashing motions

toward Fadaam’s face “inches” away from it. (Brandon Hogan Interview 11:01-11:11, 23:27-

23:53). Hogan, believing Fadaam was in imminent danger, shot Salman twice. (Hogan Interview

11:12-11:28).

       Hogan estimated that everything happened around “ten seconds” from the time he exited

his vehicle, and that he gave Salman between four to six warnings to drop the knife. (Hogan

Interview 12:15-12:19, 20:15-20:25). Johnson heard Hogan tell Salman to put the knife down

about two or three times. (Johnson Interview 7-8, 21). Hart commented that Hogan gave Salman

four or five warnings to put the knife down or a “good 25 seconds” worth of warnings, which

Salman ignored. (Jason Hart Interview 15:16-15:35). Hart noted that “[Hogan] gave [Salman] a

chance . . . and it seemed like [Salman] may have stabbed [Fadaam] if [Hogan] didn’t shoot

[Salman]. I don’t know what would have happened.” (Hart Interview 6:20-6:34). Hart described

Salman’s actions during this incident as “kind of crazy.” (Hart Interview 16:34-16:37). Kelly

characterized Salman during this incident as “demonically possessed” and stated that she feared

for Fadaam’s life. (Kelly Interview 16:58-17:45, 18:16-18:56). Fadaam was scared for her life

during this incident and said she was “sure 100%” that Salman would have killed her had the police

not arrived. (Fadaam Interview 30:45-30:55; 32:50-33:10).

       The facts discussed above support the reasonableness of Hogan’s actions. Dispatch related

to Hogan that Salman was threatening to kill Fadaam with a knife. (Brandon Hogan Interview



                                               11
7:06-8:31). When Hogan arrived at the scene, Salman was standing in close proximity to Fadaam,

knife in hand.    (Hogan Interview 9:47-9:50, 10:30-10:34, 21:08-21:29, 24:02-24:20; Hart

Interview 14:53-15:16; Kelly Interview 14:22-14:45, 15:32-15:35). Hogan ordered Salman to

drop the knife multiple times to which Salman did not comply. (Hogan Interview 10:08-10:21;

Johnson Interview 7-8, 21; Hart Interview 15:16-15:35). The more Hogan told Salman to put the

knife down, the more aggressive he became. (Hart Interview 6:00-6:10). Hogan then advanced

to get closer to Salman, got within ten to fifteen yards of Salman, and again told Salman to drop

the knife. (Hogan Interview 10:34-11:00). Hogan did not point his rifle at Salman until he gave

Salman a third warning to put the knife down. (Hart Interview 31:30-31:57). Salman raised the

knife and, after Hogan told him again to drop the knife, Salman made slashing motions near

Fadaam’s face just before Hogan shot Salman. (Hogan Interview 11:01-11:28, 23:42-23:53).

       Plaintiffs attempt to create factual disputes to preclude the grant of summary judgment in

Hogan’s favor. The purported discrepancies, however, are immaterial or mischaracterizations of

the record. (Pls.’ Resp. Def.’s Mot. Summ. J. 1-2). First, although Plaintiffs question what

information was actually relayed to dispatch by all the callers, it is undisputed that dispatch

reported that Salman was threatening Fadaam with a knife. (Pls.’ Resp. Def.’s Mot. Summ. J. 1-

2; Hogan Interview 7:06-8:31). Second, Plaintiffs raise issues regarding how many officers arrived

at the scene, when they arrived, and what their statements recounted. (Pls.’ Resp. Def.’s Mot.

Summ. J. 2). Other officers’ statements are not in the record, however, and the only mention of

other officers in the record relate to what a female officer did after Hogan shot Salman. (Fadaam

Interview 34:28-34:41).

       Plaintiffs characterize Hogan’s statement as a “simplified version” of the events that

occurred and assert that his statement:



                                               12
       [I]gnores important details, including that Ms. Fadaam was hidden behind a pillar
       and Mr. Salman was in front of it, that Mr. Salman was making non-threatening
       gestures to Hogan and can be heard through the [dispatch] recording stating
       “Police; No police” and “come help” at the time that Defendant Hogan arrived, he
       was at most pointing the knife towards his wife without moving towards her, and
       that Hogan shot Mr. Salman with an AR-15 rifle within seconds of arriving, while
       he was still over 30 feet from Mr. Salman.

(Pls.’ Resp. Def.’s Mot. Summ. J. 3). Plaintiffs cite Kelly’s statement for the assertion that Fadaam

was hidden behind a pillar while Salman was in front of that pillar. (Pls.’ Resp. Def.’s Mot. Summ.

J. 3). Yet, Plaintiffs cite to no specific time stamp for this purported statement and review of

Kelly’s entire statement reveals no support for such an assertion—Kelly never mentions this

purported fact. Plaintiffs point to no evidence of record to support their assertions regarding the

dispatch recording and that Salman was at most pointing the knife towards his wife without moving

towards her. The dispatch recording is not a part of the record and Plaintiffs point to no specific

evidence of record to support their assertion regarding Salman’s actions during this incident. In

contrast, what Salman was doing when Hogan arrived was attested to by multiple witnesses—most

importantly, Salman’s refusal to drop the knife while in close proximity to Fadaam and the slashing

motions he was making toward Fadaam with the knife. (Hogan Interview 9:47-9:50, 10:08-10:21,

10:30-10:34, 11:01-11:11, 21:08-21:29, 23:42-23:53, 24:02-24:20; Hart Interview 6:00-6:10,

14:53-15:35; Kelly Interview 14:22-14:45, 15:32-15:35; Johnson Interview 7-8, 21).

       Plaintiffs also mischaracterize Fadaam’s statement as relating that Salman was not in close

proximity to her when Hogan arrived. (Pls.’ Resp. Def.’s Mot. Summ. J. 7). Plaintiffs state that

“Ms. Fadaam stated that when police arrived Mr. Salman was standing ‘far from her[.]’” (Pls.’

Resp. Def.’s Mot. Summ. J. 7). Again, Plaintiffs do not cite Fadaam’s statement with any

particularity to support this assertion. More importantly, a review of Fadaam’s statement reveals




                                                 13
that her actual statement was interpreted7 as “he was this far from her” followed by a depiction of

how close Salman and Fadaam were. (Fadaam Interview 35:25-38:08). The gestured depiction

cannot be viewed because the record contains only an audio recording of the statements, but there

is nothing in the record suggesting Salman was standing anywhere but in close proximity to

Fadaam.

         Plaintiffs again mischaracterize Hart’s statement, asserting that Salman was not moving

and that Hart “wasn’t clear if he was pointing the knife at Ms. Fadaam.” (Pls.’ Resp. Def.’s Mot.

Summ. J. 7). Hart, however, explicitly stated that the more Hogan told Salman to put the knife

down “it seemed like [Salman] got more aggressive” and that “it seemed like [Salman] may have

stabbed [Fadaam] if [Hogan] didn’t shoot [Salman]. I don’t know what would have happened.”

(Hart Interview 6:00-6:34). Hart’s statements in this regard refute Plaintiffs’ claim that Hart

indicated “Mr. Salman . . . wasn’t making any verbal statements that indicated a state of anger.”

(Pls.’ Resp. Def.’s Mot. Summ. J. 8).

         Plaintiffs take issue with Hogan’s perception of Salman’s actions as “taunting.” (Pls.’

Resp. Def.’s Mot. Summ. J. 8). Plaintiffs assert that “[s]uch statements indicate that [Salman]

appear[ed] to act more childish and lackadaisical than a man about to inflict injury on another.”

(Pls.’ Resp. Def.’s Mot. Summ. J. 8). Even taking Plaintiffs’ characterization of Salman’s actions

as true, Hogan did not shoot Salman in response to Salman’s taunts. Hogan shot Salman only after

Salman began making slashing motions with the knife close to Fadaam. (Hogan Interview 11:01-

11:11, 23:27-23:53). Although Plaintiffs assert that “no statements were given as to how close

[Salman’s] slashing motions actually were to [Fadaam],” Hogan very clearly indicated that they

were “inches” away from Fadaam. (Hogan Interview 11:01-11:11, 23:27-23:53).



7
    Fadaam spoke through a translator during her interview.
                                                 14
       Additionally, Plaintiffs assert that “the lack of imminent danger is supported by Ms.

Fadaam[’s] actions, as she did not flee from Mr. Salman after he was shot, as though in fear of

harm.” (Pls.’ Resp. Def.’s Mot. Summ. J. 8). Plaintiffs’ claim is directly refuted by Fadaam’s

statement that she was scared for her life during this incident and that she was “sure 100%” that

Salman would have killed her had the police not arrived and the statements of witnesses who also

believed that to be true. (Fadaam Interview 30:45-30:55; 32:50-33:10; Kelly Interview 18:16-

18:56; Hart Interview 5:03-5:16; 6:20-6:34; Hogan Interview 11:12-11:28).

       Finally, Plaintiffs question “[t]he time taken by . . . Hogan to assess the actual level of

threat[.]” (Pls.’ Resp. Def.’s Mot. Summ. J. 8-10). Plaintiffs argue that “it is clear that Mr. Salman,

a person of limited English, was given very little time, potentially only mere seconds, to comply

with the commands to drop his knife by a person who, by his own admission, did not identify

himself as police and was not dressed in traditional police uniform or in a marked vehicle.” (Pls.’

Resp. Def.’s Mot. Summ. J. 9). Again, Plaintiffs fail to acknowledge that Hogan only shot Salman

after repeated warnings and was brandishing the knife inches away from Fadaam. (Hogan

Interview 11:01-11:11, 23:27-23:53).

       The parties attempt to analogize the factual situation of this case to cases supporting their

positions. Hogan cites to Kisela v. Hughes, 138 S. Ct. 1148 (2018), while Plaintiffs cite to several

Sixth Circuit cases. Kisela is the most factually analogous case to the case at hand, as outlined by

the U.S. Supreme Court:

       Petitioner Andrew Kisela, a police officer in Tucson, Arizona, shot respondent
       Amy Hughes. Kisela and two other officers had arrived on the scene after hearing
       a police radio report that a woman was engaging in erratic behavior with a knife.
       They had been there but a few minutes, perhaps just a minute. When Kisela fired,
       Hughes was holding a large kitchen knife, had taken steps toward another woman
       standing nearby, and had refused to drop the knife after at least two commands to
       do so. The question is whether at the time of the shooting Kisela’s actions violated
       clearly established law.

                                                  15
       The record, viewed in the light most favorable to Hughes, shows the following. In
       May 2010, somebody in Hughes’ neighborhood called 911 to report that a woman
       was hacking a tree with a kitchen knife. Kisela and another police officer, Alex
       Garcia, heard about the report over the radio in their patrol car and responded. A
       few minutes later the person who had called 911 flagged down the officers; gave
       them a description of the woman with the knife; and told them the woman had been
       acting erratically. About the same time, a third police officer, Lindsay Kunz,
       arrived on her bicycle.

       Garcia spotted a woman, later identified as Sharon Chadwick, standing next to a
       car in the driveway of a nearby house. A chain-link fence with a locked gate
       separated Chadwick from the officers. The officers then saw another woman,
       Hughes, emerge from the house carrying a large knife at her side. Hughes matched
       the description of the woman who had been seen hacking a tree. Hughes walked
       toward Chadwick and stopped no more than six feet from her.

       All three officers drew their guns. At least twice they told Hughes to drop the knife.
       Viewing the record in the light most favorable to Hughes, Chadwick said “take it
       easy” to both Hughes and the officers. Hughes appeared calm, but she did not
       acknowledge the officers’ presence or drop the knife. The top bar of the chain-link
       fence blocked Kisela’s line of fire, so he dropped to the ground and shot Hughes
       four times through the fence. Then the officers jumped the fence, handcuffed
       Hughes, and called paramedics, who transported her to a hospital. There she was
       treated for non-life-threatening injuries. Less than a minute had transpired from the
       moment the officers saw Chadwick to the moment Kisela fired shots.

Id. at 1150-51. The Court in Kisela addressed whether Kisela was entitled to qualified immunity

for his use of deadly force, which was resolved in favor of the police officer:

       An officer “cannot be said to have violated a clearly established right unless the
       right’s contours were sufficiently definite that any reasonable official in the
       defendant’s shoes would have understood that he was violating it.” This is a
       necessary part of the qualified-immunity standard . . . .

       Kisela says he shot Hughes because, although the officers themselves were in no
       apparent danger, he believed she was a threat to Chadwick. Kisela had mere
       seconds to assess the potential danger to Chadwick. He was confronted with a
       woman who had just been seen hacking a tree with a large kitchen knife and whose
       behavior was erratic enough to cause a concerned bystander to call 911 and then
       flag down Kisela and Garcia. Kisela was separated from Hughes and Chadwick by
       a chain-link fence; Hughes had moved to within a few feet of Chadwick; and she
       failed to acknowledge at least two commands to drop the knife. Those commands
       were loud enough that Chadwick, who was standing next to Hughes, heard them.



                                                16
       This is far from an obvious case in which any competent officer would have known
       that shooting Hughes to protect Chadwick would violate the Fourth Amendment.

Id. at 1152, 1153 (citation omitted).

       Like in Kisela, Hogan here had “mere seconds to assess the potential danger to” Fadaam.

Hogan was also dealing with an individual engaging in erratic behavior, including Salman’s threat

to kill his wife. As in Kisela, Salman was standing close in proximity to Fadaam and did not

adhere to Hogan’s commands to drop the knife. Hart confirmed “the more [Hogan] told Salman

to put the knife down . . . it seemed like [Salman] got more aggressive.” (Hart Interview 6:00-

6:10). Whether Salman was able to understand Hogan’s commands or even knew that Hogan was

an officer is seemingly irrelevant—the Court in Kisela noted that Hughes “might not have heard

[Kisela’s] commands” to drop the knife and that Hughes “did not acknowledge the officers’

presence or drop the knife.” Kisela, 138 S. Ct. at 1151, 1153. Most notably, it is undisputed Hogan

did not shoot Salman until Salman started making slashing motions inches away from Fadaam’s

face. (Hogan Interview 11:01-11:28, 23:42-23:53).

       Based on the stark similarities between Kisela and the case sub judice, Hogan is entitled to

qualified immunity protecting him from Plaintiffs’ Section 1983 excessive force claim. This

conclusion is bolstered by key factual differences between this case and the cases relied upon by

Plaintiffs. Plaintiffs first cite to Lopez v. City of Cleveland, 625 F. App’x 742 (6th Cir. 2015),

where the Sixth Circuit reversed the district court’s summary judgment for police officers, as it

found “contentious factual disputes about the nature of [the decedent]’s movements just before the

shooting. Those disputes go to the heart of whether it was reasonable for Defendant Officers to

use deadly force.” Id. at 747. Specifically:

       While Defendant Officers testified that [the decedent] raised the machete and
       turned toward [a bystander], other witnesses described the events differently. [A
       bystander] stated that [decedent] turned toward her with the machete held at his

                                                17
       side, while [one witness] recalled that [the decedent] raised the machete and turned
       away from [bystander] . . . . [Another witness] stated that [the decedent] never
       turned in either direction, but remained facing the officers. Moreover, [other
       witnesses] each testified that [the decedent] made statements indicating an intent to
       commit suicide and raised the machete as though intending to harm himself.

       ...

       In this case, . . . the parties dispute whether [decedent] made any movement at all
       toward [the bystander]. Viewing the facts in the light most favorable to Plaintiff,
       [the decedent] turned his body away from [the bystander] as she was moving toward
       him. Moreover, there is evidence that he did not raise the machete at all, or raised
       it in a way that indicated only that he intended to harm himself. In other words,
       there is a dispute of fact as to whether Lopez made any movement in those final
       moments that could reasonably be interpreted as threatening [the bystander].”

Id. at 746. By contrast, in the present case there is no dispute regarding Salman’s movements or

threatening gesture towards Fadaam before Hogan shot him. (Hogan Interview 9:47-9:50, 10:30-

10:34, 21:08-21:29, 24:02-24:20; Hart Interview 14:53-15:16; Kelly Interview 14:22-14:45,

15:32-15:35).

       Plaintiffs’ reliance on Chappell v. City of Cleveland, 585 F.3d 901 (6th Cir. 2009), and

Scozzari v. Miedzianowski, 454 F. App’x 455 (6th Cir. 2012), is similarly unavailing. Plaintiffs

rely on dicta in Chappell, i.e., a hypothetical situation posited by the Sixth Circuit that “[if] the

detectives had fired immediately upon finding [decedent] hiding in the closet with a knife, their

actions would certainly be held objectively unreasonable.” Chappell, 585 F.3d at 915. Plaintiffs

suggest that the purported similarly short time period between Hogan arriving at the scene and

shooting of Salman renders Hogan’s actions objectively unreasonable. (Pls.’ Resp. Def.’s Mot.

Summ. J. 9). The hypothetical posited in Chappell is markedly different from the situation in the

case at hand—Hogan did not come upon Salman hiding in a closet with a knife with no victim in

sight. Instead, Salman was standing within arm’s length of the potential victim and was shot only

after making threatening motions toward the victim with a weapon.



                                                 18
       Plaintiffs’ comparison to Scozzari is similarly unavailing, as the Sixth Circuit in Scozzari

found significant factual disputes:

       Viewed in the light most favorable to Plaintiff, the evidence indicates that the
       Officers were standing 15 to 20 feet from Scozzari when they shot him. Further,
       Scozzari was 51 years old, 5’3’ and 133 pounds, blind in one eye and hardly
       physically intimidating. Additionally, there are genuine issues of material fact
       whether Scozzari was wielding a knife and hatchet over his head. Further, there is
       evidence that Scozzari was moving slowly. According to [an officer], Scozzari
       walked or took “a couple steps” in [another officer’s] direction; other witnesses
       recalled Scozzari moving slowly or not at all. . . . [T]he circumstances here present
       a genuine question whether the situation compelled a split-second decision to use
       lethal force.

Scozzari, 454 F. App’x at 463 (citation omitted). A key difference between the case at hand and

Scozzari (as well as Chappell) is that the Hogan was protecting a bystander while the officers in

Scozzari and Chappell were protecting themselves. Chappell, 585 F.3d at 915; Scozzari, 454 F.

App’x at 457-58. The fact that the only physical danger was to the officers is presumably why the

Sixth Circuit referenced Scozzari’s diminutive stature. Also in Scozzari, there was a dispute

regarding Scozzari’s weapon and whether he was moving toward the officers, in stark contrast to

the present case where it is undisputed that Salman was standing close to Fadaam, making

menacing gestures toward Fadaam with his knife. (Hart Interview 6:00-6:10; Hogan Interview

11:01-11:11, 23:27-23:53).

       In conclusion, the U.S. Supreme Court’s decision in Kisela is closely on point with the

factual circumstances in the case at hand, and Plaintiffs’ comparisons to other cases is unavailing.

In this instance, Hogan is protected by qualified immunity as a matter of law on Plaintiffs’ Section

1983 excessive force claims and his actions were not unreasonable. The Court will therefore grant

summary judgment in Hogan’s favor on Count I of Plaintiffs’ Complaint, and Plaintiffs Section

1983 excessive force claim in that regard will be dismissed with prejudice. See Rivera v. PNS

Stores, Inc., 647 F.3d 188, 194 (5th Cir. 2011) (dismissing claim with prejudice on motion for

                                                19
summary judgment after recognizing that “[s]ummary judgment . . . is the procedural equivalent

of a trial and is an adjudication of the claim on the merits.” (citation omitted)).

       B.      State Law Claims

       Hogan argues that he is entitled to qualified immunity on Plaintiff’s state law claims, as

well. While federal law determines whether Hogan is immune from federal law claims, state law

determines whether Hogan is immune from state law claims. Funke v. Coogle, No. 3:11-CV-310-

H, 2013 WL 209602, at *2 (W.D. Ky. Jan. 17, 2013) (citations omitted); see also Jefferson Cty.

Fiscal Court v. Peerce, 132 S.W.3d 824, 836 (Ky. 2004). The parties agree that Kentucky state

law forms the substantive law governing Frazier’s state law claims. (Def.’s Mem. Supp. Mot.

Summ. J. 8-15; Pls.’ Resp. Def.’s Mot. Summ. J. 12-14, DN 18-1).

       The Sixth Circuit in Reich v. City of Elizabethtown, 945 F.3d 968 (6th Cir. 2019), dealt

with the application of Kentucky’s qualified immunity doctrine to state law claims for battery,

wrongful death, negligence, and intentional and negligent infliction of emotional distress,

stemming from police officers’ shooting of an individual wielding a knife and refusing to accede

to officers’ commands to drop the weapon:

       Under Kentucky law, qualified immunity protects a police officer so long as he
       performed “(1) discretionary acts or functions . . . ; (2) in good faith; and (3) within
       the scope of [his] authority.” This doctrine applies to negligence actions and
       intentional torts. The determination of the amount of force required, including the
       decision to use deadly force, is a discretionary act.

       And the use of deadly force plainly falls within the scope of a police officer’s
       authority. Because the officers performed discretionary acts within their authority,
       the burden shifts to [the plaintiff] “to establish by direct or circumstantial evidence
       that the discretionary act[s] w[ere] not performed in good faith.”

       That leaves us with the question whether the officers acted in good faith. This
       inquiry, adopted from the Supreme Court’s decision in Harlow, has both an
       objective and subjective component. Objectively, a court must ask whether the
       officer’s conduct demonstrates “a presumptive knowledge of and respect for basic,
       unquestioned constitutional rights.” Subjectively, courts ask whether the official

                                                 20
       behaved with “permissible intentions.” Thus, [the plaintiff] can show bad faith by
       pointing to (1) “a violation of a constitutional, statutory, or other clearly established
       right which a person in the public employee’s position presumptively would have
       known was afforded a person in [the decedent’s] position” or (2) evidence that an
       officer “willfully or maliciously intended to harm [the decedent] or acted with a
       corrupt motive.”

Id. at 982-83 (internal citations omitted) (citations omitted). After finding the officer in Reich to

be entitled to qualified immunity on the plaintiff’s Section 1983 Fourth Amendment excessive

force claim, the Court found that its “analysis of [the plaintiff’s Section 1983] Fourth Amendment

claim takes care of prong one—the officers did not violate [the decedent’s] constitutional right to

be free from excessive force and, even if they did, the unlawfulness of the officers’ conduct was

not clearly established at the time.” Id. at 983. As for prong two, the Court’s “independent review

of the record turned up no facts to support a finding of bad faith.” Id. The Court concluded that

“[f]or that reason, [the plaintiff]’s claims of negligence, negligent infliction of emotional distress,

and wrongful death fail. So too her common law battery claim. Same goes for her outrage and

intentional infliction of emotional distress claims.” Id. (citations omitted).

       Following the instruction of Reich, Hogan is entitled to qualified immunity to shield him

from all of Plaintiffs’ state law claims. For the reasons outlined in the previous section, there is

no evidence of bad faith on the part of Hogan in shooting Salman, Hogan’s actions were

reasonable, and the unlawfulness of his actions was not clearly established at the time of the

shooting. Summary judgment will therefore be granted in Hogan’s favor on Plaintiffs’ claims

under Count IV, V, and VI of the Complaint and will be dismissed with prejudice.

       As a final matter, Plaintiffs include a separate count for punitive damages in their

Complaint. (Compl. ¶¶ 118-119). However, “a claim for punitive damages is not a separate cause

of action, but a remedy potentially available for another cause of action.” Dalton v. Animas Corp.,

913 F. Supp. 2d 370, 378-79 (W.D. Ky. 2012) (citations omitted). In other words, there is no such

                                                  21
thing as a “claim” for punitive damages. To the extent that Plaintiffs purport to assert a claim for

punitive damages in Count VIII, summary judgment is granted in Hogan’s favor and that claim is

dismissed with prejudice.

       C.      Plaintiffs’ Objection to Magistrate Judge’s Discovery Ruling

       At the same time that Plaintiffs filed their response to Hogan’s motion for summary

judgment, Plaintiffs filed a motion for an extension of time to respond to Hogan’s interrogatories,

requests for production of documents, and requests for admissions, which the Magistrate Judge

denied. (Pls.’ Mot. Extension Time 1, DN 19; Order 3, DN 27). Plaintiffs have since objected to

that denial. (Pls.’ Obj. 1-3); see Fed. R. Civ. P. 72(a) (“When a pretrial matter not dispositive of

a party’s claim or defense is referred to a magistrate judge to hear and decide, the magistrate judge

must promptly conduct the required proceedings and, when appropriate, issue a written order

stating the decision. A party may serve and file objections to the order within 14 days after being

served with a copy. . . . The district judge in the case must consider timely objections and modify

or set aside any part of the order that is clearly erroneous or is contrary to law.”).

       Hogan tendered his discovery requests on November 13, 2019. (Pls.’ Obj. 2). Plaintiffs

admit that their responses to Hogan’s discovery requests were due by December 13, 2019. (Pls.’

Obj. 2). Plaintiffs’ only argument for not responding to Hogan’s discovery requests in a timely

manner was summarized by the Magistrate Judge:

       [B]ecause Plaintiffs’ responses required translation from Arabic to English and
       Plaintiffs’ counsel was involved in a murder trial in state court from December 11
       to 18, 2019, the Motion explains that the failure to timely file Plaintiffs’ responses
       “was due [] entirely to inadvertence or neglect on the part of Plaintiffs’ counsel.”
       That notwithstanding, Plaintiffs reason that because discovery is in its infancy, the
       requested extension will not result in prejudice.

(Order 1-2). The Magistrate Judge found that Plaintiffs did not meet the standard for excusable

neglect under Fed. R. Civ. P. 6(b). (Order 2-3); see also Nafziger v. McDermott Intern., Inc., 467

                                                  22
F.3d 514, 522 (6th Cir. 2006) (“[T]he governing legal standard for excusable-neglect

determinations is a balancing of five principal factors:       (1) the danger of prejudice to the

nonmoving party, (2) the length of the delay and its potential impact on judicial proceedings, (3)

the reason for the delay, (4) whether the delay was within the reasonable control of the moving

party, and (5) whether the late-filing party acted in good faith.” (citing Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).

       The Magistrate Judge found “inexcusable” the two-month delay between the response

deadline and Plaintiffs’ request for an extension. (Order 3). This Court does, as well. Plaintiffs’

delay in moving for an extension of time is not explained by a week-long trial. Plaintiffs’ counsel

waited until almost two months after the conclusion of the murder trial to file a motion for

extension of time, and even then sought extension more than three weeks after Defendants moved

for summary judgment. (Defs.’ Mot. Summ. J., DN 16; Pls.’ Mot. Extension Time, DN 19). The

Magistrate Judge properly found that this delay was within the reasonable control of Plaintiffs and

that there is nothing to support a finding that Plaintiffs acted in good faith. (Order 3). Finally,

although Plaintiffs’ counsel attempt to fall on their sword on behalf of their clients, “a client may

be made to suffer the consequence[s] . . . of its attorney’s failure[s] . . . .” Pioneer, 507 at 396

(citing Link v. Wabash R.R. Co., 370 U.S. 626 (1962)).

       Most importantly, Plaintiffs’ request for an extension stems from the effect of failing to

respond to Defendants’ requests for admission, i.e., that requests not denied are deemed admitted.

(Pls.’ Obj. 2-3). As outlined extensively in this Court’s opinion, however, the Court has not relied

on Fadaam’s failure to respond to any of Hogan’s discovery requests in any way in adjudicating

this case—Hogan’s requests for admission played no part in the Court’s decision in this case.

Rather, the Court relied entirely on the sworn statements of the parties and witnesses. Plaintiffs



                                                 23
have not explained what further value Fadaam’s discovery responses would have when Fadaam’s

sworn statement, taken the day of the incident, is already in the record. There has been no attempt

by Plaintiffs to show the existence of any evidence to contradict the statements in the record or

how additional discovery could bear on the facts outlined above.

       For these reasons and the reasons outlined in the Magistrate Judge’s well-reasoned order,

Plaintiffs’ objections to the Magistrate Judge’s denial of their extension of time to file responses

to Hogan’s discovery requests will be overruled.

                                     V.      CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that:

       1.      Plaintiffs’ Objection to the Magistrate Judge’s Discovery Ruling (DN 28) is

OVERRULED.

       2.      Defendant Brandon Hogan’s Motion for Summary Judgment (DN 16) is

GRANTED. All of Plaintiffs’ claims against Defendant Brandon Hogan are DISMISSED WITH

PREJUDICE. The Clerk is directed to strike this matter from the active docket.




                                                                   April 30, 2020


cc:    counsel of record




                                                24
